J-S11001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.H., A               :    IN THE SUPERIOR COURT OF
 MINOR                                     :         PENNSYLVANIA
                                           :
                                           :
 APPEAL OF: T.H. AND E.H.,                 :
 PARENTS                                   :
                                           :
                                           :
                                           :    No. 3125 EDA 2018

            Appeal from the Order Entered September 19, 2018
    In the Court of Common Pleas of Monroe County Juvenile Division at
                      No(s): CP-45-DP-0000055-2016


BEFORE: SHOGAN, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                               FILED APRIL 29, 2019

     Appellants, T.H. (“Mother”) and E.H. (“Father”) (collectively “Parents”),

appeal from the permanency review order that continued the dependency and

foster care placement of their daughter, D.H. (“Child”), born in October of

2005. The order further denied Parents’ request that Child be returned to

their care and that her primary permanency goal be changed from subsidized

permanent legal custodianship (“SPLC”) back to reunification. After careful

review, we affirm.

     The trial court fully set forth the facts of this case in its Pa.R.A.P. 1925(a)

opinion, but we summarize some of the relevant factual and procedural history

as follows. Trial Court Opinion, 12/18/18, at 1-10. Child was diagnosed with

oppositional defiant disorder (“ODD”) and attention-deficit/hyperactivity

disorder (“ADHD”), for which she was prescribed several medications and for
J-S11001-19


which she has an individualized education program (“IEP”) at her school. N.T.,

6/29/18, at 8-9.

      In 2016, Parents and Child lived with Paternal Grandmother in her

home. Id. at 10. In April that same year, Child, who had been prescribed

melatonin for sleep issues, ran out of medication. Mother went to a pharmacy

and, after consultation with a clerk about non-prescription medication,

purchased Benadryl. Trial Court Opinion, 12/18/18, at 1. Although Child was

under twelve years old, Mother administered a dosage intended for a twelve-

year-old. Id. As a result, Child became unconscious. Id. Mother attempted

to wake Child by slapping her, resulting in bruising over her right eye and on

her thigh. Id. When Child did not wake, Mother placed her in a cold shower

and alerted Father and Paternal Grandmother. Id. Rather than calling 911

or taking Child to the nearest hospital, the family drove Child to a regional

hospital further away.   Id.   At the hospital, Child’s body temperature was

measured at 94 degrees Fahrenheit.         Id.   A criminal investigation was

commenced, but no charges were filed as a result. Id. Nevertheless, a Child

Protective Services (“CPS”) investigation concluded with Mother’s indication

for causing injury to Child. Id.

      After a shelter care hearing on April 19, 2016, Child was removed from

Parents’ custody and placed in foster care. Child was adjudicated dependent

on April 25, 2016, with an initial permanency goal of reunification.

Permanency review hearings were held in July of 2016, October of 2016,


                                     -2-
J-S11001-19


January of 2017, April of 2017, July of 2017, October of 2017, January of

2018, June of 2018, and August of 2018. The October 2017 permanency

order first established a primary permanent placement goal as SPLC, although

a concurrent goal remained reunification.1

       Parents originally participated in programming through Justice Works

from July of 2016 through February of 2017. N.T., 6/29/18, at 47-48. The

programming consisted of nurturing parenting, case management, and visit

coaching. Id. Services were closed out in February of 2017 because Parents

had not made significant progress, and Child was not safe in the home at that

time. Id. at 67-68, 70.

       Regarding Parents’ compliance, they have worked to address their

employment issues, attended therapy and received counseling, and attended

parenting classes. N.T., 6/29/18, at 44-45. Although there are no real safety

issues with the home itself, the Monroe County Office of Children and Family

Services (“CYS”) continued to have safety concerns regarding Parents’

interactions and behaviors. Id. at 9-10.

       Child is anxious around Parents to the point that she picks her skin,

causing open wounds. Id. at 31, at 37, 41-42; N.T., 8/22/18, at 43-47, 55-

56.    Child expressed anxiety to her caseworker about being alone with

Parents. N.T., 6/29/18, at 40. Child’s foster mother reported that after visits



____________________________________________


1   Parents did not appeal the goal change at that time.

                                           -3-
J-S11001-19


and telephone calls from Parents, Child has a spike in negative behavior, and

that she will sometimes refuse to answer the telephone if Parents call. Id. at

43.

       On March 8, 2018, Parents filed a petition seeking to terminate Child’s

care plan, return Child to Parents’ care, or alternatively, to hold a hearing to

determine whether the permanency goal should be changed. Petition, 3/8/18,

at 1. Parents argued that they complied with the family service plans and that

they were being deprived of their rights under Pennsylvania law. Id. at 2.

Permanency review hearings concerning the petition were held on June 29,

2018, and August 22, 2018.2

       Parents and Child’s guardian ad litem submitted briefs for the court’s

consideration. On September 18, 2018, the court entered the permanency

review order that is the subject of the instant appeal. The court found that

Child’s placement continued to be necessary and appropriate; Parents had

made moderate compliance with their permanency plan and towards

alleviating the circumstances necessitating the original placement; CYS had

made reasonable efforts to finalize Child’s permanency plan; reasonable

efforts were made to comply with the family finding requirements of

Pa.R.J.C.P. 1149; placement in the home was contrary to the welfare of Child;



____________________________________________


2 Anthony Quaranta, Amy Carr, Nancy Wenzel, and Marcia Coronata testified
for CYS. Child testified in camera. Parents called Ana Velez, Cherrell Gaynor,
and Paternal Grandmother to the stand and testified on their own behalf.

                                           -4-
J-S11001-19


Child’s placement was the least restrictive placement meeting the needs of

Child; and Child’s placement goal should continue as placement with a legal

custodian, with a concurrent goal of return to parent or guardian.         Order,

9/18/18, at 1-3.

       Parents timely appealed on October 17, 2018. Initially, they failed to

contemporaneously file their statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i).           The trial court issued an order on

October 18, 2018, allowing Parents ten days from the date of entry of the

order to file their statement. Parents complied and filed their statement of

errors that same day.3 The trial court filed its Pa.R.A.P. 1925(a) opinion on

December 18, 2018.

       On appeal, Parents raise the following issues for our review:

       A. Did the [c]ourt commit error at law or abuse its discretion by
       making a finding not supported by the record when it found that
       the parents’ compliance with the family services plan was
       “moderate”?

       B. Did the [c]ourt commit error at law or abuse its discretion by
       making a finding not supported by the record when it found that
       “[CYS] meets with the Parents and counselors together to discuss
       concerns”?


____________________________________________


3  While the initial notice of appeal was defective, we need not dismiss the
instant appeal because Parents later filed their statement, there was no
allegation of prejudice from the late filing, and appellate review was not
impeded. In re K.T.E.L., 983 A.2d 745, 748 (Pa. Super. 2009); Cf. J.P. v.
S.P., 991 A.2d 904 (Pa. Super. 2010) (finding that the appellant waived issues
for appeal by failing to comply with the trial court’s order directing her to file
a Rule 1925(b) Statement within twenty-one days); cf. J.M.R. v. J.M. 1 A.3d
902 (Pa. Super. 2010) (finding the same, except as to an order of this Court).

                                           -5-
J-S11001-19


      C. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record when it found that
      “[t]here has been moderate progress toward alleviating the
      circumstance which necessitated the original placement”?

      D. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record when it found that
      “[CYS] has satisfied the requirements of [Pa.R.J.C.P. 1149]
      regarding [f]amily [f]inding”?

      E. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record when it found that
      visitation with [P]arents is adequate in that they have one
      supervised visit weekly in the community?

      F. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record by finding that
      [C]hild remains dependent?

      G. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record when it failed to
      provide an opinion fully addressing and evaluating the body of
      evidence submitted by Parents or relevant statutes, codes or legal
      precedent?

      H. Did the [c]ourt commit error at law or abuse its discretion by
      making a finding not supported by the record or law when it found
      that the “placement is the least restrictive placement that meets
      the needs of the child and there is no less restrictive alternative
      available, in that the child’s needs are being met[,”] where there
      is another capable custodial parent (and Grandparent) available
      and there was no family fact finding or family group decision
      meeting held?

Parents’ Brief at 2-4.

      With regard to dependency cases:

      [t]he standard of review which this Court employs in cases of
      dependency is broad. However, the scope of review is limited in
      a fundamental manner by our inability to nullify the fact-finding of
      the lower court. We accord great weight to this function of the
      hearing judge because he is in the position to observe and rule
      upon the credibility of the witnesses and the parties who appear

                                     -6-
J-S11001-19


      before him. Relying upon his unique posture, we will not overrule
      his findings if they are supported by competent evidence.

In re N.A., 116 A.3d 1144, 1148 (Pa. Super. 2015). Thus, we employ an

abuse of discretion standard. In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015).

      We have further noted:

      [w]hen a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved.
      Moreover, although preserving the unity of the family is a purpose
      of the [Juvenile] Act, another purpose is to “provide for the care,
      protection, safety, and wholesome mental and physical
      development of children coming within the provisions of this
      chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship
      of parent and child is a status and not a property right, and one
      in which the state has an interest to protect the best interest of
      the child.”

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).

When the court removes a child from his or her home, our Rules of Juvenile

Court Procedure provide that the court must determine whether “the child’s

placement is the least restrictive placement that meets the needs of the child,

supported by reasons why there are no less restrictive alternatives

available[.]” Pa.R.J.C.P. 1242(C)(3)(c); see also Pa.R.J.C.P. 1514(A)(2).

      During a child’s dependency:

      [t]he standard against which visitation is measured . . . depends
      upon the goal mandated in the family service plan. Where . . .
      reunification still remains the goal of the family service plan,
      visitation will not be denied or reduced unless it poses a grave
      threat. If . . . the goal is no longer reunification of the family,
      then visitation may be limited or denied if it is in the best interests
      of the child or children.




                                       -7-
J-S11001-19


In re C.B., 861 A.2d 287, 293 (Pa. Super. 2004) (quoting In re B.G., 774

A.2d 757, 760 (Pa. Super. 2001)).

      Regarding the disposition of dependent children, the Juvenile Act (“the

Act”), 42 Pa.C.S. §§ 6351(e)-(g), provides the criteria for a permanency plan

and the review thereof. The Act provides that permanency review hearings

should be conducted within six months of removal from the parents’ care, and

within six months of each prior permanency hearing until the child is returned

to her parents or removed from the jurisdiction of the court.       42 Pa.C.S.

§ 6351(e)(3)(i). The purpose of these hearings is to review the permanency

plan of the child, determine the date by which the goal of permanency might

be achieved, and consider whether placement continues to be best suited to

the safety, protection, and physical, moral, and mental welfare of the child.

42 Pa.C.S. § 6351(e)(1).      At the conclusion of the permanency review

hearings, the court must issue an order determining a disposition best suited

to the safety and protection, as well as the physical, mental, and moral welfare

of the child. 42 Pa.C.S. § 6351(g).

      The Act provides, in relevant part, that the trial court should determine

the following at each permanency hearing:

      (1) The continuing necessity for and appropriateness of the
      placement.

      (2) The appropriateness, feasibility and extent of compliance with
      the permanency plan developed for the child.

      (3) The extent of progress made toward alleviating              the
      circumstances which necessitated the original placement.

                                      -8-
J-S11001-19


     (4) The appropriateness and feasibility of the current placement
     goal for the child.

     (5) The likely date by which the placement goal for the child might
     be achieved.

     (5.1) Whether reasonable efforts were made to finalize the
     permanency plan in effect.

     (6) Whether the child is safe.

                                      * * *

     (9) If the child has been in placement for at least 15 of the last 22
     months or the court has determined that aggravated
     circumstances exist and that reasonable efforts to prevent or
     eliminate the need to remove the child from the child’s parent,
     guardian or custodian or to preserve and reunify the family need
     not be made or continue to be made, whether the county agency
     has filed or sought to join a petition to terminate parental rights
     and to identify, recruit, process and approve a qualified family to
     adopt the child unless:

           (i) the child is being cared for by a relative best suited to
           the physical, mental and moral welfare of the child;

           (ii) the county agency has documented a compelling reason
           for determining that filing a petition to terminate parental
           rights would not serve the needs and welfare of the child;
           or

           (iii) the child’s family has not been provided with necessary
           services to achieve the safe return to the child’s parent,
           guardian or custodian within the time frames set forth in the
           permanency plan.

                                      * * *

     (12) If the child has been placed with a caregiver, whether the
     child is being provided with regular, ongoing opportunities to
     participate in age-appropriate or developmentally appropriate
     activities.  In order to make the determination under this
     paragraph, the county agency shall document the steps it has
     taken to ensure that:

                                      -9-
J-S11001-19


            (i) the caregiver is following the reasonable and prudent
            parent standard; and

            (ii) the child has regular, ongoing opportunities to engage in
            age-appropriate or developmentally appropriate activities.
            The county agency shall consult with the child regarding
            opportunities to engage in such activities ... .

42 Pa.C.S. § 6351(f). Based upon the analysis made under Subsection (f),

the trial court should determine the appropriate placement for the child. 42

Pa.C.S. § 6351(f)(.1). A trial court is not required to itemize its findings as

long as it considers the various factors of Section 6351(f), concludes that

reunification is not the appropriate placement goal, and provides reasons for

its conclusion that are supported by the record. In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010). During permanency reviews, the statute mandates a focus

on the child’s best interests, and the safety, permanency, and well-being of

the child take precedence over all other considerations. In re S.B., 943 A.2d

973, 978 (Pa. Super. 2008); In Interest of: T.J.J.M., 190 A.3d 618, 623-

624 (Pa. Super. 2018).

      With regard to the definition of “reasonable efforts,”

      [b]ecause the focus of the Juvenile Act is on the dependent child,
      as opposed to parents, any services for parents must directly
      promote the best interests of the child. In re J.R., 875 A.2d
      [1111, 1118 (Pa. Super. 2005]. “By requiring only ‘reasonable
      efforts’ to reunify a family, the statute recognizes that there are
      practical limitations to such efforts.” Id. at 1118, n. 5 (citing 43
      Pa.C.S. §§ 6351(e) & (f)). “It is not sufficient for the court to find
      simply that an action will promote family reunification; the court
      must also determine whether the action constitutes a reasonable
      effort towards reunification.” Id. (emphasis in original). This
      Court has stressed that the agency is not expected to do the
      impossible and is not a “guarantor of the success of the efforts to

                                     - 10 -
J-S11001-19


      help parents assume their parental duties.” In re A.L.D., 797
      A.2d 326, 340 (Pa. Super. 2002) (citing In re J.W., [578 A.2d
      952, 959 (Pa. Super. 1990)]).

In Interest of C.K., 165 A.3d 935, 942 (Pa. Super. 2017). The first eighteen

months of a child’s placement is crucial for establishing services. Id. at 944.

      Additionally, during dependency cases, the Rules of Juvenile Court

Procedure require that the trial court engage in family finding, in relevant part,

in the following manner:

      A. Court’s inquiry and determination.

      (1) The court shall inquire as to the efforts made by the county
      agency to comply with the family finding requirements pursuant
      to 62 P.S. § 1301 et seq.

      (2) The court shall place its determinations on the record as to
      whether the county agency has reasonably engaged in family
      finding.

Pa.R.J.C.P. 1149. The official comment to the rule further explains that

      efforts by the county agency may include, but are not limited to
      whether the county agency is or will be: a) searching for and
      locating adult relatives and kin; b) identifying and building positive
      connections between the child and the child’s relatives and kin; c)
      when appropriate: i) supporting the engagement of relatives and
      kin in social service planning and delivery of services; and ii)
      creating a network of extended family support to assist in
      remedying the concerns that led to the child becoming involved
      with the county agency; d) when possible, maintaining family
      connections; and e) when in the best interests of the child and
      when possible, keeping siblings together in care.

      The extent to which the county agency is involved in the case
      when a child is still in the home is dependent on several variables
      and specific to each case. In some instances, the county agency
      is more involved and actively engaged in family finding because
      the child needs support services or could be removed from the
      home. The search in these instances is used to find resources to

                                     - 11 -
J-S11001-19


      help keep the child in the home by preventing removal, or to find
      resources if removal becomes necessary.

Id., cmt. (emphasis added).

      With a goal change petition, the trial court

      considers the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In Interest of A.N.P., 155 A.3d 55, 67 (Pa. Super. 2017) (quoting In re

A.K., 936 A.2d 528, 533 (Pa. Super. 2007)).

      Here,     Parents   raise   eight    issues   challenging   the   trial    court’s

permanency-review order and the determinations made therein.                    Parents’

Brief at 2-4.     Essentially, they argue that continued dependency and a

permanency goal of SPLC is not warranted where Parents were making

progress in addressing the issues that led to Child’s dependency, that CYS did

not make reasonable efforts at reunification, and that placement was not the

least restrictive alternative available. Id. at 30-59. Many of these arguments

repeat and rephrase previous issues. Further, we note that many of Parents’

arguments contain no citation to any legal authority, and accordingly risk

waiver. S.M.C. v. W.P.C., 44 A.3d 1181, 1189 (Pa. Super. 2012); Pa.R.A.P.

2119(a). However, we decline to find waiver in this instance. Nevertheless,

Parents’ claims do not merit relief.




                                          - 12 -
J-S11001-19


       We address Parents’ first, third, and sixth issues together for ease of

analysis. Parents contend that the court abused its discretion in finding that

Child remained dependent. Parents’ Brief at 46. Parents claim that they are

in substantial, not moderate, compliance with their family services plan; that

the circumstances leading to the original placement were alleviated; that CYS

did nothing to further the concurrent goal of reunification; and that even if

their compliance was only “moderate,” compliance is not the sole factor the

court must consider.        Id. at 30-34, 36-43, 46-53.4   Essentially, Parents

disagree with the trial court’s interpretation of the evidence of record and the

credibility determinations made regarding Parents’ testimony. Id. at 52.

       The trial court addressed its finding of dependency and the placement

goal in the following manner:

             In this case, we continued [Child’s] dependency and foster
       placement and retained the current placement goal because the
       evidence convinced us that doing so was in her best interests. In
       summary, as of the date the most recent review hearing
       concluded, [Child] had continuously been dependent and in care
       for 28 months. During the first 18 months, despite the services
       provided by CYS and Justice Works, Parents made little progress.
       As a result, the goal was changed to SPLC in October of 2017.
       Over the next 10 months or so, Parents have made some
       progress. However, their progress has not been enough for them
       to demonstrate, even at a visit, that they are currently ready to
       parent [Child] properly and safely. In this regard, Parents still
____________________________________________


4  Parents raise additional arguments, namely, that their due process rights
were violated and that they were not given a fair hearing. However, because
Parents fail to cite any legal authority in support of this position, or further
elaborate upon the alleged due process violations, they have waived the
arguments for purpose of appeal. S.M.C., 44 A.3d at 1189; Pa.R.A.P.
2119(a).

                                          - 13 -
J-S11001-19


     fight at visits, are not yet on the same page regarding co-
     parenting, and are still developing their parenting and coping
     skills. Despite their testimony and belief to the contrary, Parents
     have not been able to transfer what they have learned, or what
     they are learning, to visits or other settings outside of their
     counseling sessions.

            Very significantly, given the history of this case and the
     conduct of Parents during visits, anticipation of upcoming visits
     causes [Child] anxiety to the point that she picks at her skin,
     [Child] has concerns about being alone with Parents, there is a
     spike in [Child’s] negative behaviors after both visits and phone
     calls, and that [Child] sometimes does not want to answer the
     phone when she sees that it is Parents who are calling.

            Additionally, Parents have not progressed to the point where
     they are self-sufficient, generally or in their ability to parent
     [Child]. Parents currently rely on Paternal Grandmother for
     housing, for guidance, and, apparently, at least in part for
     financial support. There is no question that Paternal Grandmother
     is the support that Parents would need to parent [Child], at least
     at any time in the foreseeable future. Nonetheless, Parents still
     argue with Paternal Grandmother during or resent her presence
     at visits and at times recoil against her parenting advice.

           During the two and one-third years that [Child] has been
     dependent, foster families, not Parents, have cared for her. While
     [Child]’s behaviors at first necessitated two or three placement
     changes, she has now been in her current foster home for more
     than 18 months with a family in whose care she has made great
     strides, that cares for her, and who want to be a permanent
     resource for her. In this regard, although [Child] still has
     behavioral issues and emotional and educational needs, while in
     her current foster placement her behaviors have “subsided
     tremendously” and she is being transitioned out of a partial
     hospitalization program into a less restrictive special education
     classroom in her home school. [Child] still loves her parents and
     wants to continue to see and have a relationship with them, but
     has also expressed that she would like to be adopted by her foster
     family and, in any event, realizes that she will need to remain in
     her foster home.5

           5 According to Parents and their attorney, [Child] has
           also stated that she wants to go home to Parents. It

                                   - 14 -
J-S11001-19


           is interesting that Parents and their attorney point this
           out since counsel argued at [the] hearing that [Child]
           was not competent to testify and even took the
           position that the [c]ourt should not speak with her.
           Not surprisingly, when we spoke with [Child] she had
           trouble staying focused or on point. For clarification,
           we did not base our finding that interaction and
           anticipated interaction with Parents causes [Child]
           anxiety and increases negative behaviors on our in
           camera discussion with [Child]. Rather, we based
           those findings on the evidence presented by others,
           including the testimony of the CYS caseworker, the
           CYS visit supervisor, and [Child’s] therapist, reports
           from the foster parents, and the observations and
           arguments of the GAL.

           Simply put, on paper, Parents have checked off most of the
     boxes regarding their service plan goals. However, Parents’
     recent compliance has not been accompanied by progress which,
     when viewed in context of the history of this case, objectively
     demonstrates their ability to properly and safely parent [Child], to
     ensure her mental, physical, and emotional well-being, and to
     promote her best interests. Moreover, while most boxes have
     been checked, interaction with Parents still causes [Child] anxiety.
     In contrast, [Child] is doing well in her foster home where she is
     improving behaviorally and her safety, well-being, and everyday
     needs are being met.

                                   * * *

           As noted, Parents and their attorney spent significant time
     attempting to relitigate and downplay the initial overdose incident.
     However, the time for doing so is long past. The incident occurred
     and [Child] was adjudicated dependent in April of 2016. Any
     challenge to the initial dependency determination should have
     been made long ago.

Trial Court Opinion, 12/18/18, at 13-16.

     Here, while the trial court did indeed find Parents in only moderate

compliance with the permanency plan, this finding was not the sole reason

Child’s dependency was continued and Parents’ request for a placement

                                    - 15 -
J-S11001-19


change denied.     Although the trial court did not itemize its findings, it

examined the relevant, mandated statutory factors in depth, including the

continuing necessity for and appropriateness of placement, the extended

length of time Child had been in care, and the extent of progress Parents made

towards alleviating the circumstances that led to the placement – namely,

Parents’ poor judgment regarding medical and parenting decisions of Child.

R.J.T., 9 A.3d at 1190; 42 Pa.C.S. § 6351(f). Additionally, Parents’ goals

were to obtain stable employment and housing, but Parents have been unable

to achieve this goal without the assistance of Paternal Grandmother.

      Although Parents argue that the trial court’s findings are not supported

by the record and that the court did not make specific credibility

determinations, a thorough examination of the notes of testimony provides

otherwise.   Essentially, Parents disagree with the fact that the trial court

credited the testimony of caseworkers rather than the testimony of Parents,

particularly with regard to certain contested issues such as the cause of Child’s

anxious habit of picking her skin. This, however, is a credibility determination,

and where the trial court’s findings are supported by the record, we will not

disturb them on appeal. N.A., 116 A.3d at 1148. Accordingly, we discern no

error or abuse of discretion in the trial court’s thorough analysis and

conclusions regarding dependency and placement goals.

      Parents’ second issue challenges the court’s findings that CYS had made

reasonable efforts to finalize the permanency plan. Parents’ Brief at 24. In


                                     - 16 -
J-S11001-19


so arguing, Parents contend that the court erred in determining that “the

Agency meets with the Parents and counselors together to discuss concerns”

because there was minimal record evidence to support this conclusion. Id. at

34. Parents argue that they were not informed of medical, dental, and school

appointments related to their daughter, and that CYS caseworkers did not

meet with their counselors. Id. at 35.

      However, as noted above, CYS is not expected to “do the impossible” as

long as the services provided are reasonable efforts and such services are

provided within an appropriate period. C.K., 165 A.3d at 942. Here, CYS did

indeed provide services promptly to assist Parents, including supervised

visitation, caseworker services, visit coaching, case management services,

and parenting classes. Trial Court Opinion, 12/18/18, at 4. The trial court

noted that in the first fifteen to eighteen months of Child’s placement – a

critical time after which a termination petition may be filed – Parents had made

little substantive progress to the point that services were discontinued. Id.

Parents have provided no definition of “reasonable efforts” or case law to

suggest that the services provided to them did not rise to the level of

reasonable efforts. At this juncture, reunification is no longer the primary

goal. Accordingly, the trial court did not commit an error of law or abuse of

discretion in finding that CYS made reasonable efforts towards reunification.

N.A., 116 A.3d at 1148; L.Z., 111 A.3d at 1174.




                                     - 17 -
J-S11001-19


       In their fourth issue, Parents argue that CYS did not satisfy the

requirements of Pa.R.J.C.P. regarding family finding.     Parents’ Brief at 43.

Parents assert that there was evidence that Child’s relatives were present in

the courtroom and were willing to serve as a placement resource, but they

had never been contacted for a meeting with CYS, nor was any evidence

presented that CYS had engaged in family finding as mandated by “best

practices” under law. Id. at 43-44.5 Essentially, Parents contend that the

trial court’s determination that CYS had engaged in family finding was

contradicted by the record and testimony. Id. at 44.

       As noted above, the Rules of Juvenile Court Procedure require that the

court engage in family finding, including inquiry into the efforts made by the

county agency to comply with the family finding requirements pursuant to 62

P.S. § 1301 et seq. Pa.R.J.C.P. 1149. These efforts may include, but are not

limited to, searching for and locating adult relatives and kin, identifying and

building positive connections among the child, child’s relatives, and kin, and




____________________________________________


5 Parents point to their letters to CYS sent in July of 2018 and August of 2018,
requesting family group decision-making meetings, as proof that CYS did not
engage in family finding. Parents’ Brief at 44. The July 27, 2018, and August
7, 2018, letters addressed to CYS are included in Parents’ reproduced record,
but they do not appear in the certified record. Although the letters were
admitted as R-26 and R-27 into evidence, the responsibility rests upon Parents
to ensure that the record certified on appeal is complete. In re G.T., 897
A.2d 1197, 1198 (Pa. Super. 2006). Here, it appears that none of the exhibits
entered into evidence during the hearings were included in the certified
record.

                                          - 18 -
J-S11001-19


when appropriate, supporting the engagement of relatives and kin in social

service planning. Id., cmt.

      The record reflects the court found that CYS satisfied the requirements

of Pa.R.J.C.P. 1149 regarding family finding in orders dated July 7, 2016;

October 13, 2016; January 12, 2017; April 6, 2017; July 13, 2017;

October 12, 2017; January 4, 2018; June 29, 2018; and September 18, 2018.

In each of these orders, the court directed CYS to continue to engage in family

finding until ordered otherwise. There is no evidence that CYS did not comply

with these orders.

      The first indication in the record that Parents challenged this contention

was in their proposed permanency review order, filed with the court

September 7, 2018. In that proposed order, Parents averred that there were

“two” relatives that could have served as potential resources, but did not name

said relatives, nor did they elaborate upon CYS’ failure to contact them, or cite

to any relevant statutory authority or law in their memorandum of law.

Memorandum of Law, 9/7/18, at 1-25; Proposed Order, 9/7/18, at 1-2. At

the hearings, Parents’ counsel did not raise the issue of family finding, either

as placement resources or as a potential family group, and counsel asked

Parents no questions regarding potential family members, either as placement

resources or as members of a desired family group. On cross-examination,

when questioned regarding additional “family group members,” Father

responded, “Possibly my brother . . . he lives in Nazareth or has a Nazareth


                                     - 19 -
J-S11001-19


address.   I’m not sure exactly what county.”      N.T., 8/22/18, at 137-138.

Additionally, on cross-examination, Mother stated that an additional family

member she would want present at family group as “my Aunt [B.]” Id. at

156. Mother added, “There’s not a whole lot of family members that I consider

blood family members but we do have family friends that we consider

blood . . . .” Id.

      Parents raise the issue specifically, and for the first time, in their

Pa.R.A.P. 1925(b) statement of errors complained of on appeal.          Concise

Statement of Errors Complained of on Appeal, 10/18/18, at ¶ 4. Based on the

above, we conclude that Parents failed to properly raise this issue before the

trial court, and have accordingly waived it for purposes of appeal.         See

Pa.R.A.P. 302(a) (providing that “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal”).

      In their fifth issue, Parents argue that the trial court committed an error

of law and abuse of discretion when it found that once-weekly supervised

visitation was adequate. Parents’ Brief at 45. Parents argue that because the

reason for Child’s placement has been eliminated, there is no reason Child

cannot return to Parents’ home for weekly visits. Id. Parents contend that

this treatment does not allow them to show “they can put what they have

learned in parenting class into practice.” Id. at 45-46.

      Here, while Child’s goal remained reunification, visitation was provided.

In July of 2016, Parents had once-weekly supervised visitation with Child.


                                     - 20 -
J-S11001-19


Permanency Review Order, 7/7/16, at 2. In October of 2016, Parents had

supervised visitation with Child in the community. Permanency Review Order,

10/13/16, at 2. In January of 2017, Parents had once-weekly visitation with

Child in their home. Permanency Review Order, 1/12/17, at 2. In April of

2017, Parents had once-weekly supervised visitation, location unspecified.

Permanency Review Order, 4/6/17, at 2. In July of 2017, Parents had twice-

weekly supervised visits in the community.          Permanency Review Order,

7/13/17, at 2-3. At no time during the pendency of this case is there any

indication of record that Parents objected to or filed a request for a change in

visitation.

       As noted supra, if the goal is no longer reunification, then visitation may

be limited or denied if it is in the best interests of Child. C.B., 861 A.2d at

293.   In October of 2017, Child’s goal was changed from reunification to

placement with a legal custodian. Permanency Review Order, 10/12/17, at 1-

2. At that time, Parents’ visitation remained twice-weekly supervised visits in

the community.      Id.   Insofar as orders following the goal change show,

visitation remained twice-weekly supervised visits in the community and at a

minimum once per week.          Permanency Review Order, 1/4/18, at 1-2;

Permanency Review Order, 6/29/18, at 1-2; Permanency Review Order,

9/18/18. Here, visitation was not substantially altered from what it had been

during the pendency of the case. Further, it was in the best interest of Child

for visitation to be limited to supervised and outside of the home, as evidence


                                      - 21 -
J-S11001-19


was presented that showed that visits caused Child anxiety, to the point that

she would pick at her skin and occasionally refuse to answer telephone calls

from Parents. C.B., 861 A.2d at 293. Accordingly, the trial court did not

commit an error of law or abuse its discretion in setting visitation as

“supervised visitation with [Child] at a minimum once per week in the

community.”      Permanency Review Order, 6/29/18, at 1-2; Permanency

Review Order 9/18/18, at 1-2; N.A., 116 A.3d at 1148; L.Z., 111 A.3d at

1174.

        In Parents’ seventh issue, they argue that the court erred and abused

its discretion by failing to provide an opinion fully addressing and evaluating

“the body of evidence” submitted by Parents or relevant statutes. Parents’

Brief at 53. They contend that they were deprived of due process and did not

receive a fair hearing.   Id. at 53-54.      Parents argue that they were not

adequately notified of what they must do to satisfy CYS, pointing to the trial

court’s observation that Parents had not completed psychological evaluations

as proof of a due process violation. Id. at 56. Initially, we note that Parents

have, again, failed to cite any case law discussing due process claims.

Accordingly, they have risked waiver of this argument. S.M.C., 44 A.3d at

1189; Pa.R.A.P. 2119(a). Regardless, this issue is without merit.

        As noted above, in dependency cases, after permanency review

hearings the court must issue orders continuing, modifying, or terminating

placement or other disposition best suited to the safety, protection and


                                    - 22 -
J-S11001-19


physical, mental and moral welfare of the child. 42 Pa.C.S. § 6351(g). The

statute also provides the findings of fact necessary for such orders. 42 Pa.C.S.

§ 6351 (e), (f), (f.1). In the instant case, the trial court’s permanency review

order comports with the statute. A permanency review order is not the avenue

through which Parents may obtain an extensive discussion of the evidence,

relevant case law and statutory authority, or claims of error. To this end, the

Pa.R.A.P. 1925(a) opinion on appeal is the appropriate avenue for more

through discussions of the court’s order and the reasoning behind it.            A

thorough Pa.R.A.P. 1925(a) opinion was issued in this case that discussed and

weighed the evidence, made credibility determinations, and set forth the

appropriate case law. Parents, of course, disagree with the court’s findings

and credibility determinations. As the trial court notes, “it is clear that Parents

take issue with [the court’s] findings and conclusions because [it] did not view

the evidence in the manner they advocated and [the trial court’s] findings do

not agree with their proposed findings.        This does not allege, much less

establish, error.” Trial Court Opinion, 12/18/18, at 18.

      As discussed above, we do not discern an error of law or abuse of

discretion in the trial court’s conclusion that continued dependency and a

permanency goal of SPLC best suited Child’s interests.        N.A., 116 A.3d at

1148; L.Z., 111 A.3d at 1174.

      Finally, Parents argue that the trial court committed an error of law or

abused its discretion by finding that SPLC is the least restrictive placement


                                      - 23 -
J-S11001-19


available to Child. Parents’ Brief at 58. Parents argue that because Mother

offered to move out of the house for six months, Child should be allowed to

return to the home. Id. Parents argue that CYS did not prove that Child

remained dependent from March 2018 through August 2018, and that it did

not consider any other alternatives to foster care. Id. at 59.

      Parents’ contention is without merit. As discussed extensively above,

Child was adjudicated dependent and remained dependent throughout the

proceedings of this case.   Regardless, we address Parents’ contention that

SPLC is not the least restrictive placement available to Child.         Here, the

evidence established that Parents were unable to pass a parenting class

through Justice Works.    Although Parents have been attending counseling,

visitation supervisors and caseworkers have not seen any application of

parenting skills or the results of said counseling during Parents’ visitation.

Parents still argue with each other and Paternal Grandmother, resort to

physical discipline too quickly, and Mother is still too controlling of Child and

dismissive of Father. Child exhibits signs of anxiety before and after visits

with Parents, and seems ambivalent about her own placement preferences.

      Finally, we note the following observations of the trial court:

      Parents have offered to have Mother move out of Paternal
      Grandmother’s home if [Child] is returned. They believe this
      ameliorates any safety concerns. For the reasons set forth above,
      we did not and do not view this as a viable option at this time.
      Parents, individually or collectively, need to make more progress,
      internalize what they have learned and are learning, and
      ameliorate, if not completely erase, the conduct that causes
      [Child] anxiety before return in any context may be considered.

                                     - 24 -
J-S11001-19


      This is especially true given the length of time this case has been
      open and the stability [Child] has and the progress she is making
      in her current foster home.

Trial Court Opinion, 12/18/18, at 18-19. We discern no abuse of discretion in

the trial court’s reasoning or in its conclusion that SPLC is the least restrictive

alternative available to Child at this time. N.A., 116 A.3d at 1148; L.Z., 111

A.3d at 1174.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/19




                                      - 25 -